Citation Nr: 1209176	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	William J. McDonough, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

On a VA Form 9, dated October 5, 2009, it was indicated that the Veteran wanted a Board hearing at the RO.  Subsequently, the Veteran's representative indicated on a VA Form 9, dated October 28, 2009, that the Veteran did not want a Board hearing.  Thus, the Board finds that the Veteran, through his representative, has elected and subsequently withdrawn a request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2011) (withdrawal of hearing request).

The Board notes that correspondence of record from the Board to the above named representative appeared to indicate uncertainty as his accreditation.  However, a file review at present shows that all appropriate documentation and information has been associated with the claims file to consider the above named attorney the Veteran's accredited representative.  

The Board remanded the Veteran's case in February 2011.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in this case.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board's prior remand ordered a VA examination to determine if the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension.  The July 2011 examination report is inadequate as it does not indicate whether the Veteran's hypertension is aggravated by his diabetes mellitus.  Thus, the Board must remand for an addendum or an additional examination.

The Board's February 2011 remand conferred on the veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the July 2011 examiner.  If he is not available, schedule the Veteran for an additional VA examination to determine whether he has a current disability, specifically hypertension, that is proximately due to or aggravated by his service-connected diabetes mellitus.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

For any hypertension found, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the disability has been caused or permanently worsened beyond its natural progression by the Veteran's  service-connected diabetes mellitus.  If so, the examiner should additionally indicate the extent of such aggravation.  A rationale for any opinions must be provided. 

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

